09-3012-cv
  Wetherby v. Astrue

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed
with this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 3rd day of March, two thousand ten.

PRESENT:
                     JOSÉ A. CABRANES,
                     BARRINGTON D. PARKER,
                                Circuit Judges,
                     EVAN J. WALLACH ,
                                Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
LOU ANN WETHERBY ,

                     Plaintiff-Appellant,

                     -v.-                                                     No. 09-3012-cv

MICHAEL J. ASTRUE , Commissioner of Social Security

                     Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

COUNSEL FOR APPELLEE:                                          KEVIN J. DOYLE , Assistant United States Attorney
                                                               (Tristram J. Coffin, United States Attorney for the
                                                               District of Vermont, Carol L. Shea, Chief of Civil
                                                               Division, United States Department of Justice, on the
                                                               brief) Burlington, VT.


            *
                The Honorable Evan J. Wallach, of the United States Court of International Trade, sitting by designation.

                                                                       1
COUNSEL FOR APPELLANT:                         WILLIAM J. BLOOMER , Bloomer & Bloomer, P.C.,
                                               Rutland, VT.

      Appeal from a judgment of the United States District Court for the District of Vermont (J.
Garvan Murtha, Judge).


     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff Lou Ann Wetherby appeals from the May 28, 2009 judgment of the District Court
denying plaintiff’s motion for an order reversing the decision of the Commissioner of the Social
Security Administration (the “Commissioner”), granting defendant’s motion for an order affirming the
Commissioner’s decision, and affirming the Commissioner’s decision denying plaintiff’s application for
disability benefits. On appeal plaintiff argues that the District Court erred in affirming the decision of
the Administrative Law Judge (“ALJ”) because (1) the ALJ improperly failed to accord controlling
weight to the treating physician’s disability opinions; (2) the ALJ improperly substituted his own
judgment for competent medical opinions when making his findings; and (3) the ALJ improperly
required objective findings to support the medical testimony of Wetherby’s treating physician. We
assume the parties’ familiarity with the facts and procedural history of the case.

        We have reviewed each of plaintiff’s claims and find them to be without merit. Substantially for
the reasons stated by Magistrate Judge Conroy in his careful and thoughtful report and
recommendation of March 16, 2009, see Wetherby v. Astrue, 08-CV-00165 (D. Vt. March 16, 2009), which
the District Court adopted, see Wetherby v. Astrue, 08-CV-00165 (D. Vt. May 28, 2009), the May 28, 2009
judgment of the District Court is AFFIRMED.

                                               FOR THE COURT,
                                               Catherine O’Hagan Wolfe, Clerk




                                                    2